 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00165-TLN
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   CODY CANNON, and                                   DATE: October 11, 2018
     CANDICE FREITAS,                                   TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
16                               Defendants.
17

18                                             STIPULATION

19          1.     By previous order, this matter was set for status on October 11, 2018.

20          2.     By this stipulation, defendants now move to continue the status conference until

21 December 6, 2018, at 9:30 a.m., and to exclude time between October 11, 2018, and December 6, 2018,

22 under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)     The government has represented that the discovery associated with this case

25          includes investigative reports and related documents in electronic form including over 2,000

26          pages of documents and dozens of videos and photos. All of this discovery has been either

27          produced directly to counsel and/or made available for inspection and copying.

28                 b)     Counsel for defendants desire additional time to consult with their clients, to


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         review the current charges, to conduct investigation and research related to the charges, to review

 2         discovery for this matter, to discuss potential resolutions with his/her client, and to otherwise

 3         prepare for trial.

 4                 c)      Counsel for defendants believe that failure to grant the above-requested

 5         continuance would deny them the reasonable time necessary for effective preparation, taking into

 6         account the exercise of due diligence.

 7                 d)      The government does not object to the continuance.

 8                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 9         case as requested outweigh the interest of the public and the defendant in a trial within the

10         original date prescribed by the Speedy Trial Act.

11                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12         et seq., within which trial must commence, the time period of October 11, 2018 to December 6,

13         2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15         of the Court’s finding that the ends of justice served by taking such action outweigh the best

16         interest of the public and the defendant in a speedy trial.

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: October 4, 2018                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ ROBERT J. ARTUZ
 8                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
 9

10
      Dated: October 4, 2018                                 /s/ MICHAEL HANSEN
11                                                           MICHAEL HANSEN
12                                                           Counsel for Defendant
                                                             Cody Cannon
13

14    Dated: October 4, 2018                                 /s/ MATTHEW BOCKMON
                                                             MATTHEW BOCKMON
15                                                           Counsel for Defendant
                                                             Candice Freitas
16

17

18                                         FINDINGS AND ORDER
19          IT IS SO FOUND AND ORDERED this 4th day of October, 2018.
20

21

22

23
                                                                Troy L. Nunley
24                                                              United States District Judge
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
